Appeal by the defendant, as limited by his motion, from three sentences of the Supreme Court, Kings County (DiMango, J.), all imposed October 22, 2007, upon his convictions of grand larceny in the third degree (three counts, one as to each indictment), upon his pleas of guilty, the sentences being consecutive indeterminate terms of two to four years imprisonment on each count.
Ordered that the sentences are reversed, on the law, and the matter is remitted to the Supreme Court, Kings County, for further proceedings in accordance herewith.
The defendant was sentenced as a second felony offender. However, there is no indication in the record that he was given an opportunity to controvert that status. Accordingly, as the People correctly concede, the matter must be remitted to the Supreme Court, Kings County, for a proper adjudication of the defendant’s status and resentencing thereafter (see People v Horsley, 251 AD2d 427 [1998]; People v Pabon, 224 AD2d 721, 721-722 [1996]; People v Anderson, 60 AD2d 632 [1977]). Prudenti, P.J., Fisher, Covello, Leventhal and Austin, JJ., concur.